Citation Nr: 0802283	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected postoperative ulnar neuropathy, left arm.

2. Entitlement to an initial compensable rating for service-
connected postoperative ulnar neuropathy, right arm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1994 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claim. 

2. Left ulnar neuropathy is not manifested by any pathology 
during the appeal period.

3. Right ulnar neuropathy is not manifested by any pathology 
during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating in for 
service-connected postoperative ulnar neuropathy, left arm 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2007).

2. The criteria for an initial compensable rating in for 
service-connected postoperative ulnar neuropathy, right arm 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his claim of 
entitlement to service connection for postoperative left and 
right ulnar neuropathy in February 2003.  The initial 
decision issued in July 2003 granted service connection for 
postoperative ulnar neuropathy, left arm and postoperative 
ulnar neuropathy, right arm and assigned initial 
noncompensable ratings, effective June 15, 2003.  The veteran 
thereafter appealed with respect to the initially assigned 
disability ratings.  The Board notes that initial rating 
claims are generally considered to be "downstream" issues 
from the original grant of benefits.  VA's General Counsel 
issued an advisory opinion holding that separate notice of 
VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claim involving 
such downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  See VAOPGCPREC 8-2003.  

However, the Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Board notes that the veteran was not sent a 
VCAA letter with regard to his original claims for service 
connection; however, VCAA letters were sent after the initial 
decision with regard to his initial rating claims in July 
2005, December 2005, and January 2006.  Of these letters, the 
July 2005 and December 2005 letters advised him of VA's 
duties to notify and assist as relevant to his initial rating 
claims, and notified the veteran of the evidence necessary to 
substantiate higher initial ratings, in accordance with 
Dingess/Hartman. 

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders, supra; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the 
Court has held that a claimant need only be provided VCAA 
notice and an appropriate amount of time to respond, followed 
by proper VA process.  See Pelegrini at 120-123; see also 
38 C.F.R. § 20.1102 (2007) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

In this case, the Board finds that the requirements with 
respect to the content of a VCAA notice were met.  The 
Court's decision in Pelegrini held that, for a VCAA notice to 
be consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the notice must: (1) inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claims.  Pelegrini at 120-
121. 

In this regard, the letters sent to him in July 2005, 
December 2005, and January 2006 advised him of what evidence 
VA would attempt to obtain and what evidence he was 
responsible for identifying or submitting to VA and requested 
that he submit any evidence in his possession to VA.  
Additionally, the July 2005 and December 2005 letters 
informed him of what evidence was needed to substantiate his 
initial rating claim, namely that the evidence must show that 
his service-connected disability had gotten worse.  

Additionally, subsequent to the July 2005 and December 2005 
letters, the veteran's claims were readjudicated and 
supplemental statements of the case issued in April 2006 and 
May 2006.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that a statement of 
the case (SOC) or supplemental statement of the case (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328).    Therefore, despite the 
inadequate timing of the notice provided to the veteran, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard at 394 (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  
VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service medical 
records, VA treatment records, VA examination reports dated 
in March 2003 and January 2006, and a February 2006 VA 
opinion were reviewed by both the AOJ and the Board in 
connection with adjudication of his claims.  The veteran has 
identified no additional, relevant records that VA needs to 
obtain for an equitable disposition of his claims. 

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development.  Thus, the Board finds 
that additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the veteran's postoperative left and right ulnar 
neuropathy.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected postoperative left and right 
ulnar neuropathy.

The veteran's service-connected postoperative left and right 
ulnar neuropathy are each assigned a noncompensable rating 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2007).  
The veteran contends that his symptomology is worse than is 
contemplated under such rating, and that a higher rating 
should, therefore, be assigned.

Rating evaluations for shoulder, arm, hand, and related 
neurological disabilities are dependent on whether the arm 
involved is the major or minor, i.e., whether it is related 
to the dominant or nondominant hand.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  38 C.F.R. § 4.69.  In 
this case, the Board observes that the March 2003 VA 
examination report indicates that the veteran is right-
handed.  Therefore, the ratings for the major hand will be 
applied to the right arm, and for the minor hand will be 
applied to the left arm. 

Under 38 C.F.R. §§ 4.123 and 4.124, neuritis and neuralgia, 
respectively, cranial or peripheral, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Pertinent 
to the rating of neurological conditions, the term 
"incomplete paralysis" indicates impairment of function of a 
degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or, at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a, Note.  

For the major hand, mild incomplete paralysis of the ulnar 
nerve is assigned a 10 percent rating.  For moderate 
incomplete paralysis of the ulnar nerve, a 30 percent rating 
is assigned.  For severe incomplete paralysis of the ulnar 
nerve, a 40 percent rating is assigned.  Paralysis of the 
ulnar nerve warrants a 60 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8516.
 
For the minor hand, mild incomplete paralysis of the ulnar 
nerve is assigned a 10 percent rating.  For moderate 
incomplete paralysis of the ulnar nerve, a 20 percent rating 
is assigned.  For severe incomplete paralysis of the ulnar 
nerve, a 30 percent rating is assigned.  Paralysis of the 
ulnar nerve warrants a 50 percent rating.  Id.

The Board finds that a preponderance of the evidence is 
against a compensable rating evaluation for service-connected 
postoperative left and right ulnar neuropathy at any time 
within the appeal period.  At his March 2003 VA examination, 
the veteran stated that the surgery performed in service to 
release compression of the ulnar nerves had resolved the 
disorders, although he had numbness from time to time.  The 
examiner reported that the form and function of the arms, 
wrists, and hands were within normal limits.  Sensory 
perception to the forearms, wrists, and hands were 
undisturbed and deep tendon reflexes were within normal 
limits.  Tinel and Phalen's signs were negative.  Well-healed 
scars from the veteran's surgeries were noted.  The examiner 
concluded that there was no current pathology. 

At the January 2006 VA examination, the veteran reported 
numbness in both hands, especially the fourth and fifth 
fingers bilaterally.  He also indicated weakness in both 
hands, although he had never dropped anything, and twitching 
in his fingers.  The veteran stated that these symptoms occur 
3 to 4 times per week and usually resolve in five minutes.  
No functional loss or fatigue was reported, but pain, 
described as prickly and painful at 5 out of 10 on the pain 
scale, was said to occur during flare-ups.  The veteran 
indicated no loss of sensation.  He stated that the symptoms 
bothered him when he was riding a bike or using a computer.  
The examiner noted diminished sensation in the fourth and 
fifth fingers on both sides, but reported that otherwise the 
examination was normal.  No paralysis, neuritis, neuralgia, 
or atrophy was found.  Grip was 5/5 bilaterally.  Range of 
motion of the wrist and fingers was normal.  Tinel and 
Phalen's signs were negative.  An EMG indicated no evidence 
for ulnar nerve palsy.  The examiner diagnosed mild left 
carpal tunnel syndrome, which the Board notes a February 2006 
VA opinion stated involves the median nerve, not the ulnar 
nerve.  No diagnoses related to the veteran's postoperative 
left and right ulnar neuropathy were reported and it was 
indicated that symptoms related to the left carpal tunnel 
syndrome were not related to the service connected bilateral 
ulnar neuropathy.

The Board has considered all evidence relevant to the 
veteran's claims.  A compensable rating is not warranted 
unless the veteran experiences at least mild incomplete 
paralysis as a result of his service-connected postoperative 
left and right ulnar neuropathy.  At the March 2003 VA 
examination, findings were within normal limits.  At the 
January 2006 VA examination, the veteran reported some 
symptomology, occurring 3 to 4 times per week and resolving 
within 5 minutes.  However, objectively, some loss of 
sensation in the fourth and fifth fingers bilaterally was 
noted, but no weakness of grip, paralysis, neuritis, 
neuralgia, or atrophy was found.  The symptoms reported by 
the veteran as well as findings on exam were dissociated from 
his service connected bilateral ulnar neuropathy.  An EMG 
showed no evidence for ulnar neuropathy.  Thus, the Board 
finds that at no stage of the appeal period does his 
symptomology of either left or right ulnar neuropathy equal 
mild incomplete paralysis or more because all of the 
competent medical evidence indicates that the veteran's 
reported symptoms and findings on exam are not related to his 
service connected bilateral ulnar neuropathy.  Therefore, a 
preponderance of the evidence is against an initial 
compensable rating.

The Board has given consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).   The Court has held that it is possible to 
have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes; however, the critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).   However, although the veteran has a 
scar on both the left and right arms as a result of his 
surgeries, such scars are reported to be well-healed.  
Therefore, separate ratings for these scars are not 
warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 
7805.   Further, there are no facets of the veteran's 
symptomology of his postoperative left and right ulnar 
neuropathy that suggest a rating under diagnostic codes other 
than the current diagnostic code, 8516.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims for increased rating evaluations 
for service-connected postoperative ulnar neuropathy, left 
arm and postoperative ulnar neuropathy, right arm.  
Therefore, his claims must be denied.

The Board has contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that the veteran's service-connected postoperative left or 
right ulnar neuropathy presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
veteran's service-connected disability does not result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an initial compensable rating for service-
postoperative ulnar neuropathy, left arm is denied.

Entitlement to an initial compensable rating for service-
connected postoperative ulnar neuropathy, right arm is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


